ORIGINAL
              J'fn tbt Wnittb ~tatt.5 ~ourt of jfebtral ~!aims
                                    Nos. 15-580C, 15-629C
                                    (Filed: October 29, 2015)
                                                                                    FILED
                                               )                                  OCT 2 g·2015
    SAMUEL EDWARDS                             )
      also known as ISHMAEL EL BEY,            )                                 U.S. COURT OF
                                                                                FEDERAL CLAIMS
                                               )
                       Plaintiff,              )            Pro Se Plaintiff; Motion to
                                               )            Dismiss for Lack of Subject
         v.                                    )            Matter Jurisdiction; RCFC
                                               )            12(b)(l); Wrongful Imprisonment;
    THE UNITED STATES OF AMERICA,              )            Violations of International Treaties
                                               )
                       Defendant.              )
                                               )
~~~~~~~~~~-)
Samuel Edwards, also known as Ishmael El Bey, Highland Park, MI, Plaintiff, pro se.

Amanda Tantum, Trial Attorney, with whom were Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Robert E. Kirschman, Jr., Director, and Deborah A. Bynum,
Assistant Director, Commercial Litigation Branch, United States Department of Justice,
Washington, DC, for Defendant

                                    OPINION AND ORDER
KAPLAN, Judge:

       These consolidated prose cases are currently before the Court on the government's
motion for summary dismissal pursuant to Rules of the Court of Federal Claims (RCFC) 12(b)(l)
and 12(b)(6). For the reasons set forth below, the government's motion to dismiss pursuant to
RCFC 12(b)(1) is GRANTED and the cases are DISMISSED without prejudice. 1

                                       BACKGROUND

       On July 14, 1997, the plaintiff in this case, Samuel Edwards, also known as Ishmael El
Bey, was sentenced to ten years imprisonment for distribution of "phencyclidine, a Schedule II
non-narcotic drug controlled substance." Compl. (No. 15-580C) if 5 ("Compl. I"); id. App. 1.
Mr. Edwards was incarcerated from July 14, 1997 through October 16, 2000 in a federal
penitentiary. Id. if 6.



1
 Mr. Edwards has filed motions to proceed in forma pauperis in both cases. The Court
GRANTS these motions for the exclusive purpose of deciding the pending motion to dismiss.
        In his first complaint, No. 15-580C, Mr. Edwards seeks "reimbursement for wrongful
incarceration/imprisonment" in connection with the time he served on the drug distribution
offense. Id. at 1. Although it is, at best, difficult to discern the legal basis for his claim of
wrongful imprisonment, it appears that Mr. Edwards is alleging violations of a treaty between the
United States and Morocco; two treaties between the United States and certain Native American
tribes; Article 6 of the U.S. Constitution; and 28 U.S.C. §§ 1604-07, governing the immunity of
foreign states. Id. iii! 1--4 and attached exhibits. He also alleges that "[u]nder tort claims there
are monetary statutory and punitive damages for wrongful incarceration" and requests an award
of such damages in the amount of one billion dollars. Id. at 2.

        In his second complaint, No. 15-629C, Mr. Edwards seeks "reimbursement for wrongful
foreclosure." He complains of being displaced from his home in Detroit, Michigan by an
"alleged deputy sheriff for the County of Wayne." Compl. (15-629) if 5 ("Compl. II"). In
addition to again claiming violations of the same treaties cited in No. 15-580C, as well as
violations of 28 U.S.C. §§ 1604-07, in No. 15-629C Mr. Edward further alleges violations of 42
U.S.C. § 1983 in connection with the foreclosure on his home and his subsequent eviction, as
well as violations of certain regulations of the Department of State. Mr. Edwards asks that the
Court direct the immediate return of his property and again requests an award of one billion
dollars in statutory and punitive damages. 2 Id. at 2.

         In both complaints, Mr. Edwards alleges that the United States entered into several
treaties with the Yamassee Nation or other sovereign nations and that he is a party to at least one,
the 1835 Treaty of Camp Holmes. Compl. I if 1; Compl. II if 1. He also alleges in both
complaints that that he is an "Indigenous Native American Moor," "a Citizen of the Native
American (organization) the Newaubian Nation of Moors of the Creek Nation," and a "citizen of
the Yamassee (Mvskvgee) Nation." Compl. I iii! 1, 3; Compl. II iii! 1, 3. As such, he alleges that
he "never contracted with this corporate body known as the United States of America." Compl. I
if 3; Compl. II if 3.
                                           DISCUSSION

         In deciding a motion to dismiss for lack of subject matter jurisdiction, the court accepts as
true all undisputed facts in the pleadings and draws all reasonable inferences in favor of the
plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The
court may "inquire into jurisdictional facts" to determine whether it has jurisdiction. Rocovich v.
United States, 933 F.2d 991, 993 (Fed. Cir. 1991). It is well established that complaints that are
filed by pro se plaintiffs are held to "less stringent standards than formal pleadings drafted by

2
  Although it is not entirely clear, Mr. Edwards's allegations in No. 15-629C concerning the
foreclosure on his property seem very similar to those that formed the basis for his complaint in
an earlier action that he brought in the Court of Federal Claims which was dismissed for lack of
jurisdiction in 2011. See Edwards v. United States, 2011 WL 2938094 (Fed. Cl. July 19, 2011).
The government, accordingly, argues that principles of res judicata and collateral estoppel bar
the litigation of the claims in No. 15-629C. Given the Court's conclusion that it lacks
jurisdiction over any of Mr. Edwards's claims in the consolidated cases, it does not reach the
government's res judicata or collateral estoppel arguments.



                                                  2
lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, even prose plaintiffs must
persuade the Court that jurisdictional requirements have been met. Bernard v. United States, 59
Fed. Cl. 497, 499 (2004), affd, 98 Fed. App'x 860 (Fed. Cir. 2004).

        The Court of Federal Claims is a court of limited jurisdiction. Brown v. United States,
105 F .3d 621, 623 (Fed Cir. 1997). Its primary source of jurisdiction is the Tucker Act, which
empowers it to hear "any claim against the United States founded either upon the Constitution, or
any Act of Congress or any regulation of an executive department, or upon any express or
implied contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 1491(a)(l) (2012).

         The Tucker Act waives the sovereign immunity of the United States to allow a suit for
money damages, United States v. Mitchell, 463 U.S. 206, 212 (1983), but it does not confer any
substantive rights on a plaintiff, United States v. Testan, 424 U.S. 392, 398 (1976). Therefore, a
plaintiff seeking to invoke the court's Tucker Act jurisdiction must identify an independent
source of a substantive right to money damages from the United States arising out of a contract,
statute, regulation, or constitutional provision. Jan's Helicopter Serv., Inc. v. Fed. Aviation
Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008).

        In this case, Mr. Edwards has failed to establish the Court's jurisdiction to hear any of the
claims asserted in his complaints in No. 15-580C and No. 15-629C. First, the Court lacks
jurisdiction over his wrongful imprisonment claims to the extent that those claims are based on
tort law. 28 U.S.C. § 1491(a)(l) (excluding claims sounding in tort from the court's Tucker Act
jurisdiction); New Am. Shipbuilders, Inc. v. United States, 871F.2d1077, 1079 (Fed. Cir. 1989).
And while the Court does have jurisdiction to award damages for unjust convictions under 28
U.S.C. § 1495, Mr. Edwards does not allege that his conviction was reversed or otherwise set
aside for any reason; nor does he allege that he did not commit the acts for which he was
imprisoned. See 28 U.S.C. § 2513(a). Nor has he produced a certificate of innocence as
specified in 28 U.S.C. § 2513(b), which is required to invoke this Court's jurisdiction under
section 1495. See Wood v. United States, 91 Fed. Cl. 569, 577 (2009) (holding that compliance
with section 2513, including the production of a certificate of innocence, is prerequisite to the
jurisdiction of the Court of Federal Claims).

        Further, to the extent that Mr. Edwards is alleging violations of international treaties, this
Court lacks jurisdiction to consider such claims. 28 U.S.C. § 1502 (stating that "[e]xcept as
otherwise provided by Act of Congress, the United States Court of Federal Claims shall not have
jurisdiction of any claim against the United States growing out of or dependent upon any treaty
entered into with foreign nations."). On the other hand, this Court can assert jurisdiction over
claims based on violations of Indian treaties in some circumstances, because such treaties are
considered contracts with the United States. Tsosie v. United States, 825 F.2d 393, 401 (Fed.
Cir. 1987). But even assuming that Mr. Edwards, as an individual, possessed standing to pursue
such a claim, in order to invoke the Court's jurisdiction for breach of contract, the contract must
be one that "'can fairly be interpreted as mandating compensation by the Federal Government.'"
Holmes v. United States, 657 F.3d 1303, 1309 (Fed. Cir. 2011) (quoting United States v. Navajo
Nation, 556 U.S. 287, 290 (2009)). Neither of the Indian treaties cited or attached to Mr.
Edwards's complaint (which appear, in any event, to be completely unrelated to the actions about
which he complains) contains any provision that contemplates an award of money damages for


                                                  3
its breach. See Compl. I if 1, Compl. II if 1 (apparently citing the Treaty with the Cherokee, July
19, 1866, 14 Stat. 799); Compl. I, Compl. II, App. 7 (Treaty with the Comanche, Etc., Aug. 24,
1835, 7 Stat. 474).

        Mr. Edwards's allegations of violations of Article 6 of the U.S. Constitution, and of 28
U.S.C. §§ 1604-07, which govern the immunity of foreign states, are similarly not within this
Court's jurisdiction because neither Article 6 nor the cited statutory provisions supplies the
requisite substantive right to money damages from the United States. The State Department
regulations that Mr. Edwards cites also do not supply a substantive right to money damages.
And finally, this Court lacks jurisdiction over Mr. Edwards's claims in No. 15-629C that are
premised on 42 U.S.C. § 1983, as jurisdiction over claims under the civil rights statutes lies
exclusively with the district courts. See Jefferson v. United States, 104 Fed. CL 81, 89 (2012)
and cases cited therein.

                                         CONCLUSION

        On the basis of the foregoing, the government's motion to dismiss pursuant to Rule
12(b)(l) is GRANTED, and this case is dismissed without prejudice. The Clerk is directed to
enter judgment accordingly. Each side to bear its own costs.

       IT IS SO ORDERED.




                                                    ELAINE D. KAPLAN
                                                    Judge




                                                4